NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

LAYNE CHRISTENSEN COMPANY
~ AND ARUP K. SENGUPTA, `
Plaintiffs-Appellees,

V.

BRO-TECH CORPORATION (DOING BUSINESS AS
THE PUROLITE COMPANY),
Defendant-Appellant.

2012-1178

Appeal from the United States District Court for the
District of Kansas in case no. 09-CV-2381, Senior Judge
John W. Lungstrum.

ON MOTION

ORDER

Upon consideration of Bro-Tech Corporation’s notifi»
cation that the district court amended its final judgment
on June 29, 2012,

IT Is ORDERED THAT:

LAYNE CHRISTENSEN CO v. BRO-TECH 2
(1) The stay of the briefing schedule is lifted.

(2) Bro-Tech Corporation’s opening brief is due no
later than 60 days following the date of this order.

FoR THE CoURT
JuL 3  2012 /s/ J an Horbaly
Date J an Horba1y
C1erk f
cc: Patrick D. Kuehl, Jr., Esq.
David R. Francescani, Esq.
FOB
825 "‘s'\?q?a\i=entnat c\ncurr
JUL 30 2012

` JAN HOHBA[¥
C|.ERK